OF THE ATIORNEY    GENERAL   OF TRXAS
          AUSllN
                                                  ,,...:*.~i:s.                                                 479




        until   he ehall have eubecrlbe4  to the conotltu-
        tloual oath 0r ai00      and ruch appointment and
        oath &re been filed wlth the county clerk for
        reoord.     The amounts allowed to be paid to depu-
        tie8, a8rirtantr and employee8 oh611 be paid after
        renaitioa 0r 8ervice out or sala orri00w         Salary
        Pun6     P8       PrOVided          rOX       in     thi6        Act.

                 "
                      .    .   ."

          Ssotion 19, Article 39120, Vanon* Aanotato6           Cirll
StatUtO8,    applicable to countirr
                 18                   harillga population in
lXCa88    19o,ooo inhabItaRt8, aCCOrding t0 the &8t pmCOd-
          Or
ing Fedora1 Canw8.   Barar County ha8 a popu1atIon In exe081
Oi 190,000inhabitant8 aCCordin& to the h8t     prOO&ng        PedU-
al census. Therefore, Paragraph H, 3ectloa 19, Article sl30,
8Upra, i8 applicable t0 Bexar COUUty.    Al60 CCUllt~  OfriOial8
or   Bexar      county         are    compmsatd                     on    a     raluy     ba8fr.

             We bare bosn unable to find any 0tl.I. where Paragraph
H,    Seotlon 19, Article 3913e, supra,   hark been oonstrued by
the appellate court*. However, in *low 0r the Z'oragoIngatat-
ute, you era reepoctrully aavfaea test .ft 18 the opinion 0r
thf8 ~pfWtm8nt that the CcUnty jud30 Or Bemr County, in corn-
plia~o     with said Paragraph   H, Section 19, Article bl)lBe,
8Upra, I!&!$' appOi!it65 EIMY a88iltent8 OF mp1O]ree8 WbOn the
8enioao     or such are required in the p6rronunae 0r hi8 dUth8
88 the Ccmmi8sioaerr* Court, in itc discretion, may detumine
PfOpU, provided     the salaries   Or euch a88ietant8 Or employorr
ahall not exoeed the praxlmumallowed in the abova etatuts.
                 hU8tinfJ            that     the r0rrgdng tulip an8wera POIlE IU-
quizy, we am
                                                                                Yours   very       truly
                                                                  Al-TORNEYOZaERAL                 OP   TEXAS




AW:ob